Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of U.S. Patent No. 9518129 in view of Phillips et al. (WO 89/11297), hereinafter Phillips. 
The issued patent teaches a recombinant antibody molecule that specifically binds to the exosite 1 region of thrombin comprising a VH domain having the amino acid sequence of SEQ ID NO: 2, a VL domain having the amino acid sequence of SEQ ID NO: 6, and an IgG constant region (issued claims 1 and 6). The antibody is also defined as comprising an LCDR1 having the amino acid sequence of SEQ ID NO: 7, an LCDR2 having the amino acid sequence of SEQ ID NO: 8, an LCDR3 having the amino acid sequence of SEQ ID NO: 9,  an HCDR1 having the amino acid sequence of SEQ ID NO: 3, an HCDR2 having the amino acid sequence of SEQ ID NO: 4, and an HCDR3 having the amino acid sequence of SEQ ID NO: 5 (issued claim 7). The amino acid sequences of the variable light chain and its respective CDRs correspond to SEQ ID NOs 6, 7, 8, and 9, respectively as recited in the instant claims. Similarly, the amino acid sequences of the variable heavy chain and it respective CDRs correspond to SEQ ID NOs 2, 3, 4, and 5, respectively as recited in the instant claims.
The issued patent does not teach that the recombinant antibody that binds to the exosite 1 epitope of thrombin is lyophilized. 
However, Phillips teaches that lyophilization is a freeze-drying process that can be used to preserve the biological activity of monoclonal antibodies, which tend to precipitate from solution when subjected to physical or chemical stress, or over time, making it difficult to develop liquid formulations of antibodies intended for intravenous injection. Lyophilization results in a dried, stable product which is readily reconstituted to provide an injectable, particle-free antibody solution which can be administered without prior filtration (Phillips, see entire document, in particular, Abstract, Background of the Invention, and Detailed Description of the Invention).    (see entire document, in particular, Abstract, Background of the Invention, and Detailed Description of the Invention). 
It would have been obvious to one of ordinary skill in the art to modify the isolated or recombinant antibody that binds to the exosite 1 epitope of thrombin disclosed by the issued patent such that it is lyophilized. One of ordinary skill in the art would have been motivated to make such a modification since lyophilization results in a dried, stable product which is readily reconstituted to provide an injectable, particle-free antibody solution which can be administered without prior filtration. Thus, one of ordinary skill in the art would expect that a lyophilized antibody that binds to the exosite-1 epitope of thrombin is not only more stable and retains biological activity but can also be used to more effectively treat thrombosis in a subject. 

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644